Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Continuity/Reexam Information for 15/748625 
    
        
            
                                
            
        
    

Parent Data15748625, filed 01/29/2018 and having 1 RCE-type filing thereinis a national stage entry of PCT/US2016/044712 , International Filing Date: 07/29/2016PCT/US2016/044712 Claims Priority from Provisional Application 62199426, filed 07/31/2015




Final Office Action





Claims 1-4, 7-9, 13 and 16-21are pending.
Amendments in claims were entered.
No claim is allowed. 





Election of Invention

Previously, Applicant’s elected species as follows
Species Election No. 1: Applicant elected cationic surfactant “Benzalkonium chloride.” Claims 1-20 read on the elected species.
Species Election No. 2 Applicant elects “a nonionic surfactant.” Claims 1-20 read on the elected species.
Species Election No. 3: Applicant elects “C1-C12 alcohol.” Claims 1-20 read on the elected species.
Species Election No. 4: Applicant elects “a pharmaceutically acceptable oil.” Claims 1-20 read on the elected species.


Response to Remarks

Applicants response filed on 03/28/2022 is acknowledged.  Elected species CPC was cancelled from claim 1 and added to claim 21.  Applicant’s arguments were fully considered. Since claims were amended rejection under 112 (b) was withdrawn.  Applicant’s arguments for obviousness rejection were fully considered but were not found persuasive.  Specification does not contain any example of benzalkonium chloride.  Since claims were amended therefore, office action was revised to address all the issues. Same references were applied.   Since CPC was deleted from claim 1 and moved to claim 21. The office action addressed accordingly as the claimed were amended.  

Information Disclosure Statement
Applicants response in regards to references cited in the specification.  Applicants submitted all the references in the IDS dated 01/29/2018.  It was a reminder that Applicants should submit all the references cited in the specification in IDS for consideration.  In case any refernece was not provided

Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
12/656421
Claims 1-4, 7-9, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Sutcliffe (US-2010/0226983), (2) Baker et al. (US Patent 8,226,965 also published as US 2009/0269380).  These references teach nanoemulsion containing cationic surfactants for treating fungal infections and acne which embraces Applicants claimed invention.  Sutcliffe et al teaches a compositions for treatment and prevention of acne, methods of making the compositions, and methods of use thereof.   See the entire documents. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
In regards to claim 1 and 21, Sutcliffe et al. (US-2010/0226983-A1) teaches treatment and prevention of acne or killing, and/or inhibiting the growth of Propioni bacterium acnes. Sutcliffe et al teaches the compositions for treatment and prevention of acne, methods.
In regards to claims 1 and 21, Sutcliffe et al. teaches that suitable cationic surfactants include, cetylpyridinium chloride (CPC) and  Benzalkonium chloride (BKC). [0083].
Sutcliffe et al. teaches that suitable preservatives in the nanoemulsions of the invention include, but are not limited to, cetylpyridinium chloride, benzalkonium chloride, and combinations thereof. [0095].
Sutcliffe et al. teaches that the nanoemulsion comprises: (a) an aqueous phase; (b) about 1% oil to about 80% oil; (c) about 0.1% organic solvent to about 50% organic solvent; (d) about 0.001% surfactant or detergent to about 10% surfactant or detergent; (e) about 0.0005% to about 1.0% of a chelating agent; or (0 any combination thereof. The nanoemulsion comprises: (a) about 10% oil to about 80% oil; (b) about 1% organic solvent to about 50% organic solvent; (c) at least one non-ionic surfactant present in an amount of about 0.1% to about 10%; (d) at least one cationic agent present in an amount of about 0.01% to about 2%; (e) about 0.0005% to about 1.0% of a chelating agent; or (0 any combination thereof. [0033]. For soybean oil see also claim 15,
In regards to claim 1, Sutcliffe teaches addition of oil in the composition and teaches the nanoemulsion comprises: 
(a) About 10% oil to about 80% oil; 
(b) About 1% organic solvent to about 50% organic solvent.  See claim 10 where oil is about 1% to 80% is disclosed.
Instant claims 1-80% oil wherein Sutcliffe teaches 10% to 80% oil. 
In regards to soybean oil, as in claim 1 ((ii b)  Sutcliffe teaches soybean oil in the composition. [00124], [0125]. The nanoemulsions contained varying concentrations of soybean oil,  See Tables 1-10. where soybean oil was used.  
 In regards to claim 1  and 21, since nanoemulsions are not a single small molecule, their relative activity can be expressed in terms of the concentration of cationic surfactant present, e.g., CPC or benzalkonium chloride (BKC). Thus, a 0.3%" nanoemulsion refers to the concentration of CPC or BKC in the nanoemulsion.  Example 2. [0025] and example 3.  [0142] and table 9.  
In regards to claim 2, it teaches that acne  is a disease of pilosebaceous units in the skin. It teaches infection of the hair follicle results in inflammation. Inflammation is further enhanced by rupture of the hair follicle and release of lipids, bacteria, and fatty acids into the dermis.[0004].  See also [0032], [0039], [0102], figs 2,3, 6 and 7 and claim 2.  
Therefore, the nanoemulsion  of claim 1, 2  is expected to reduce the effects of acne which is effected directly or indirectly by pilosebaceous units in the skin. It teaches infection of the hair follicle,  pilosebaceous, dermis or combinations thereof. 
In, regards to claim 3, the nanoemulsion at the time of topical application is at room temperature See [0042].
In regards to claim 4, Sutcliffe teaches methods of treating acne comprising application of a nanoemulsion, wherein the nanoemulsion is at room temperature (e.g., 20 to 25.degree. C.). It teaches methods of treating acne comprising application of a nanoemulsion wherein the nanoemulsion has been warmed prior to application. For example, the nanoemulsion can be warmed prior to application to a temperature selected from the group consisting of about 30.degree. C. or warmer, about 31.degree. C. or warmer, about 32.degree. C. or warmer, about 33.degree. C. or warmer, about 34.degree. C. or warmer, about 35.degree. C. or warmer, about 36.degree. C. or warmer, about 37.degree. C. or warmer, [0044];
In regards to claim 7, Sutcliffe teaches addition of chelating agent in the composition.[0013].
In regards to claim 8, Sutcliffe teaches  addition, the nanoemulsion can comprise a chelating agent. In one embodiment of the invention, the chelating agent is present in an amount of about 0.0005% to about 1.0%. Examples of chelating agents include, but are not limited to, ethylenediamine, ethylenediaminetetraacetic acid (EDTA), and dimercaprol, and a preferred chelating agent is ethylenediaminetetraacetic acid. [0097].
In regards to claim 9, it teaches at least addition of one non-cationic surfactants.   See claim 25. 
For surfactants. See [0030], [0033], [0054], [0087] and [0088].
In regards to claim 10, additional compounds as in claim 10 are taught by the refernece.  Additional compounds suitable for use in the nanoemulsions of the invention include but are not limited to one or more solvents, such as an organic phosphate-based solvent, bulking agents, coloring agents, pharmaceutically acceptable excipients, a preservative, pH adjuster, buffer, chelating agent, etc. The additional compounds can be admixed into a previously emulsified nanoemulsion, or the additional compounds can be added to the original mixture to be emulsified. One or more additional compounds are admixed into an existing nanoemulsion composition immediately prior to its use. [0095].
Suitable preservatives in the nanoemulsions of the invention include, but are not limited to, cetylpyridinium chloride, benzalkonium chloride, and combinations thereof. [0095].
The nanoemulsion may further comprise at least one pH adjuster. Suitable pH adjusters in the nanoemulsion of the invention include, but are not limited to, diethanolamine, lactic acid, monoethanolamine, triethanolamine, sodium hydroxide, sodium phosphate, semi-synthetic derivatives thereof, and combinations thereof. [0096].

that the nanoemulsion comprises droplets having an average particle size of less than about 3 microns, and the nanoemulsion comprises water, at least one oil, at least one surfactant, and at least one organic solvent. In one embodiment of the invention, the surfactant present in the nanoemulsion is a cationic surfactant. In another embodiment of the invention, the nanoemulsion further comprises a chelating agent. In one embodiment of the invention, nanoemulsions from the present invention, or those derived from the nanoemulsions of the present invention, are diluted. The diluted samples can then be tested to determine if they maintain the desired functionality, such as surfactant concentration, stability, particle size, and/or anti-infectious activity (e.g., antimicrobial activity against P. 

In regards to claims 18, Sutcliffe teaches the nanoemulsion is topically applied: (a) in a single administration; (b) for at least once a week, at least twice a week, at least once a day, at least twice a day, multiple times daily, multiple times weekly, biweekly, at least once a month, or any combination thereof; (c) for a period of time selected from the group consisting of about one week, about two weeks, about three weeks, about one month, about two months, about three months, about four months, about five months, about six months, about seven months, about eight months, about nine months, about ten months, about eleven months, about one year, about 1.5 years, about 2 years, about 2.5 years, about 3 years, about 3.5 years, about 4 years, about 4.5 years, and about 5 years; (d) followed by washing the application area to remove any residual nanoemulsion; or (e) any combination thereof.  ( Claim 30)
Sutcliffe provides methods and compositions for treating, preventing, and/or curing acne and/or infection by P. acnes in a subject comprising administering topically or to the subject a nanoemulsion. The nanoemulsion comprises droplets having an average diameter of less than about 3 microns, and the nanoemulsion droplets comprise an aqueous phase, at least one oil, at least one surfactant, and at least one organic solvent. The delivery of nanoemulsions is targeted to the site of acne pathogenesis. i.e., the pilosebaceous unit. See FIG. 1. [0026]
In regards claims 1 and 21, to amounts of CPC or BKC, Sutcliffe teaches about 0.001% surfactant or detergent to about 10% surfactant or detergent which overlaps with claimed 0.2% to 0.3%.  [0033].   See FIG. 2-5 shows the bactericidal effect inoculated with P. acnes. The nanoemulsion comprises a cationic surfactant, cetylpyridinium chloride (CPC)  Baker et al. teaches the nanoemulsion comprises a cationic surfactant, and the concentration of the cationic surfactant less than about 4.0%, less than about 3.5%, less than about 3.0%, less than about 2.5%, less than about 2.0%, less than about 0.50%, less than about 0.40%, less than about 0.30% which covers and overlaps claimed amounts 0,2 and 0.3 of CPC. [0087].
	Sutcliffe teaches that nanoemulsion comprises at least one cationic surfactant and at least one non-cationic surfactant. The non-cationic surfactant is a nonionic the non-ionic surfactant is present in a concentration of about 0.05% to about 7.0%, or the non-ionic surfactant is present in a concentration of about 0.3% to about 4% or nanoemulsion comprises a cationic surfactant present in a concentration of about 0.01% to about 2%, in combination with a nonionic surfactant. [0088]. Claimed amounts 0.2 and 0.3 are taught by Baker et al.
It would have been obvious to one skilled in the art at the time the invention was filed would have the option to select the amount 0.2 or 0.3 from Sutcliffe et al. 
	In regards to cationic surfactant as in claim 1, Sutcliffe provides methods and compositions for treating and/or preventing acne and/or infection by P. acnes in a subject comprising administering a nanoemulsion topically to the subject. The nanoemulsion comprises droplets having an average diameter of less than about 3 microns, and the nanoemulsion droplets comprise an aqueous phase, at least one oil, at least one surfactant, and at least one organic solvent. [0009].
In regards to oil, Sutcliffe teaches nanoemulsion composition containing at least one oil, at least one surfactant, at least one organic solvent and water. [0013]. Nano emulsions can be in any form for topical administration. [0016]. 
In regards to claims 1, 21 Sutcliffe et al. teaches improved compositions and methods for preventing, and/or treating acne or killing, and/or inhibiting the growth of Propionibacterium acnes (P. acnes).  The method comprises topically administering to a subject in need thereof a nanoemulsion composition comprising cetylpyridium chloride, (CPC), benzalkonium chloride (BKC), or a combination thereof, at preferred concentrations, where the nanoemulsion has anti-acne properties. [0002].   
In regards to claim 21, Sutcliffe teaches addition of soybean oil and ethanol in composition.  The nanoemulsion ("NB-00X") comprised, in an aqueous medium, soybean oil, Tween 20.RTM. as a nonionic surfactant, ethanol, cetylpyridinium chloride (CPC) as a cationic surfactant, EDTA, and water, and optionally, a thickening agent for the gel formulation.  [0124]. [0024].  See fig. 7.
In addition see Sutcliffe et al [0083], [0084], in claims 19 and 28 both cetylpyridium chloride, (CPC), benzalkonium chloride (BKC), are taught as preservatives [0095]. Sutcliffe teaches the ranges and amounts as “less than about 0.50%”, less than about 0.40%, less than about 0.30%,” (claim 18 of the reference) and at least one non-ionic surfactant present in an amount of about 0.1% to about 10%.  Concentrations of CPC and BKC are considered obvious when Sutcliffe et al. teaches concentrations less than 0.3% and about 0,1% to about 10%.  Sutcliffe teaches cationic surfactant benzalkonium chloride to treat acne as cetylpyridinium chloride, concentration as instantly claimed overlaps with Sutcliffe reference. 
In regards to claim 2, (a) and (b,)  Sutcliffe et al methods and compositions for treating, preventing, and/or curing acne and/or infection by P. acnes in a subject comprising administering topically to the subject a nanoemulsion comprising as a cationic surfactant cetylpyridinium chloride, benzalkonium chloride, or a combination thereof. The nanoemulsion further comprises droplets having an average diameter of less than about 3 microns, and the nanoemulsion droplets comprise an aqueous phase, at least one oil, at least one surfactant, and at least one organic solvent. The delivery of Nano emulsions is targeted to the site of acne pathogenesis. i.e., the pilosebaceous unit. See FIG. 1 and [0024].  Furthermore, in regards to claim 2, the Sutcliffe et al further teaches the nanoemulsion droplets enter the pilosebaeous gland (unit), hair follicle, epidermis, dermis, or a combination thereof. (See claim 31 of the ref).
In regards to claim 3, Sutcliffe teaches the nanoemulsion at the time of topical application is at room temperature or warmer. [0012].  
In regards to claim 4, Sutcliffe et al teaches application is at room temperature or warmer.  A person skilled in the art would consider the temperature suitable for the composition as cited in claim 4 (from 32 C to 37C) to maintain at room temperature or warmer which applies on instant claim 4.   Citation of for example about 36 or warmer or 32 or warmer is considered obvious to one skilled in the art who can find an appropriate temperature for application of nanoemulsion.  In regards to formulation, the nanoemulsion is a controlled release formulation, sustained release formulation, immediate release formulation, or any combination thereof. 
In regards to claim 1 and 21, Sutcliffe teaches that at least one non-ionic surfactant present in an amount of about 0.1% to about 10%, Applicants CPC 0.2% to 0.3% or BKC concentration 0.13%.  The range taught by Sutcliffe overlaps with claimed amounts of surfactants.   Sutcliffe teaches the nanoemulsion comprises: (a) about 10% oil to about 80% oil; (b) about 1% organic solvent to about 50% organic solvent; (c) at least one non-ionic surfactant present in an amount of about 0.1% to about 10%; (d) at least one cationic agent present in an amount of about 0.01% to about 2%; (e) about 0.0005% to about 1.0% of a chelating agent; or any combination thereof. [0033]. 
Since Sutcliffe teaches that concentrations of 0.25 or 0.3% cetylpyridinium chloride (CPC) were found very effective and sometimes even more effective that 0.5%. (Figures 6 and 7). [0024].  Applicants argues that they found later that 0.5% does not work well as compared to 0.2 to 0.3% which is optimal amounts of cetylpyridinium chloride in not considered novel and a new invention because Sutcliffe found unexpected results for 0.2 and 0.3% CPC compared to 0.5.
It would have been obvious to one skilled in the art at the time the invention was filed to select specific concentrations of CPC i.e. 0.2 or 3 or 0.25 with expectation that it would be more effective than using a higher concentration such as 0.5 as taught by Sutcliffe et al. Therefore, there is no novelty or unexpected findings were disclosed in instant claims.   It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to find an appropriate dose of cetylpyridinium chloride from 0.2 to 0.3% to treat acne from the range as taught by Sutcliffe et al. (US-2010-0226983).   In regards to benzalkonium chloride, Sutcliffe teaches both cetyl pyridium and benzalkonium chloride for treating acne by using the same ingredients.  It would have been obvious to one skilled in the art to prepare a nanoemulsion containing benzalkonium chloride as taught by prior art to treat acne. The overlapping amounts of both cationic surfactants are taught by Baker in a composition.
The optimization of the amounts of known drug is within the skilled in the skilled in the art. In this case the range and advantages of using 0.2 or 0.3% CPC was already taught by Sutcliffe et al.
	It teaches that higher viscosity (greater than 1000 cps) nanoemulsions (e.g., 0.8% NB-003) were found to deliver three times the amount of the surfactant, cetylpyridinium chloride (CPC) to the dermis as compared to a lower viscosity nanoemulsion (e.g., 0.25% NB-003). 
In regards to claim 7, Sutcliffe teaches addition of chelating agent in nanoemulsion. [0030], [0033] and [0035]. 
In regards to claim 9, Sutcliffe et al. teaches addition of at least one non- cationic surfactant [0088]. 
	In regards to claim 21, Sutcliffe teaches nanoemulsions were tested at 10 different concentrations, as two-fold serial dilutions from 0.0064% NB-00X (equivalent to 64 .mu.g CPC/ml) to 0.0000125% NB-00X (equivalent to 0.125 .mu.g CPC/ml). Each dilution contained varying concentrations of soybean oil, Tween 20.RTM. Ethanol, CPC, and EDTA. Combination products were also evaluated; stock emulsions containing NB-00X gel (3 mg CPC/ml)+2% salicyclic acid or NB-00X gel+0.5% benzoyl peroxide (BPO) were serially diluted two-fold and each concentration was tested against 16 P. acnes isolates. In general, the standard methodology was followed for MIC and MBC determination. [0125], 
In regards to addition of ethanol in composition is taught by Sutcliffe. See[0065], [0194], examples tables 1 and 2 and others.
In regards to claim 13, it teaches to any superficial skin structure. (Claim 7 of US ‘983). 
It teaches predominant microorganism of the pilosebaceous glands of human skin and the topical composition can be administered on various types of skin without significantly irritating the skin. [0008], [0016]. [Fig-1-7, [0027] and [0035]. 
In regards to claim 16, Sutcliffe teaches preservatives, pH adjuster and buffer or combination [0094] and [0096]. 
In regards to claim 17, Sutcliffe et al. teaches phosphate-buffered saline (PBS) that the aqueous phase can comprise any type of aqueous phase including, but not limited to, water (e.g., H.2O, distilled water, tap water) and solutions (e.g., phosphate-buffered saline (PBS) solution).[0062].
In regards to claim 18, Sutcliffe et al teaches the pharmaceutical compositions for topical administration may be applied in a single administration or in multiple administrations. The pharmaceutical compositions are topically applied for at least once a week, at least twice a week, at least once a day, at least twice a day, multiple times daily, multiple times weekly, biweekly, at least once a month, or any combination thereof. The pharmaceutical compositions are topically applied for a period of time of about one month, several months or years. Between applications, the application area may be washed to remove any residual nanoemulsion. [0111].   It teaches 4 weeks study. FIG. 3-5 shows the net change in log reduction of P. acnes over a 4 week period in human subjects with topical application to the forehead, twice daily, of a control or one of four different nanoemulsion [0021] to [0023]. 
A person skilled in the art will find the timings for the treatment depending on the severity of the disease.  It would have been obvious to one skilled in the art the time the invention was filed to provide appropriate dose for the time needed to completely treat a patients. 
In regards to claim 19, Sutcliffe et al teaches addition topical anti-acne agents [0014]. It also teaches addition of second anti-acne agent. Inclusion of a second anti-acne agent into the nanoemulsion should reduce the potential for resistance development towards either the nanoemulsion or added anti-acne agent. The nanoemulsion may further comprise anti-comedogenic, anti-inflammatory, keratolytics, sebum suppressors. [0010] and [0014].
In regards to claims 19 and 20, the nanoemulsion further comprises at least one anti-acne agent wherein the anti-acne agent is selected from the group consisting of benzoyl peroxide, salicylic acid and retinoid. (Claims 32 and 33).  In regards to claim 20, Sutcliffe teaches salicylic acid as anti-acne agent [0005].([0125]. In regards to claim 20, it teaches addition of salicylic acid and retinoid which are used in treatment of acne. [0005].
Sutcliffe teaches addition of oil in the composition and teaches the nanoemulsion comprises: 
(a) About 10% oil to about 80% oil; 
(b) About 1% organic solvent to about 50% organic solvent.
A person skilled in the art at the time the invention was filed would have reasonable expectation of success to optimize the amounts cetylpyridinium chloride from the range disclosed by the prior art as explained in the next section.
In regards to claims 21, Sutcliffe et al. teaches the method comprises topically administering to a subject in need thereof a nanoemulsion composition comprising (CPC) or  benzalkonium chloride (BKC), or a combination thereof, at preferred concentrations, where the nanoemulsion has anti-acne properties.  [0002].   
	It would have been obvious to one skilled in the art to apply the beneficial teachings of Sutcliffe et al to improved methods for preventing, and/or treating acne or killing, and/or inhibiting the growth of Propionibacterium acnes (P. acnes which is a disease of pilosebaceous units in the skin).  The method comprises topically administering to a subject in need thereof a nanoemulsion composition comprising cetylpyridium chloride, (CPC), benzalkonium chloride (BKC), or a combination thereof, at preferred concentrations taught by Sutcliffe et al., where the nanoemulsion has anti-acne properties.  The acne is a chronic inflammatory disease affecting more than 85% of teenagers, and continuing into adulthood in some populations, some individuals suffer from acne which is most frequently found on the face and upper neck, but also found on the chest, back, shoulders and upper arms. Acne lesions can develop into comedo, papule, pustule, lupus, nodule, or scars. 
	Since Sutcliffe et al. teaches instantly claimed invention.  Baker was added to  for more motivation to make claimed invention.  Especially it teaches 0.2 and 0.3 which is in claim 21 as amended.  Therefore, a person skilled in thea r twould consider to add CPC is an amout 0.2% to 0.3%. 
In regards  it teaches Baker et al. (US Patent 8, 226, 965 also published as 2009/0269480) was added to additionally show that claimed invention is obvious to one skilled in the art at the time the invention was filed for treating acne by reducing the amount of P. acne in humans.  
Baker et al. teaches suitable preservatives in the nanoemulsions include, but are not limited to, cetylpyridinium chloride, benzalkonium chloride, and others [0095].

In regards to claim 21 as amended Baker teaches 0.2% and 0.3% CPC nanoemulsions of cationic surfactants such as claimed benzyl chloride and/or 0.1 to 0.3%, 0.2% and 0.3% Cetylpyridinium chloride which are considered obvious over the claimed invention 
	In regards to claim 21,  amounts Baker teaches [FIG. 7 graphically illustrates the progressive decrease in the area of affected nail by planimetric analysis after treatment with (A) vehicle; (B) nanoemulsion comprising 0.25% cetylpyridinium chloride, given twice daily; (C) nanoemulsion comprising 0.5% cetylpyridinium chloride, given once daily; and (D) nanoemulsion comprising 0.5% cetylpyridinium chloride, given twice daily. The nanoemulsion treatment produces a progressive decrease in the area of affected nail. [0062].

    PNG
    media_image1.png
    772
    522
    media_image1.png
    Greyscale

FIG. 7 graphically illustrates the progressive decrease in the area of affected nail by planimetric analysis after treatment with (A) vehicle; (B) nanoemulsion comprising 0.25% cetylpyridinium chloride, given twice daily; (C) nanoemulsion comprising 0.5% cetylpyridinium chloride, given once daily; and (D) nanoemulsion comprising 0.5% cetylpyridinium chloride, given twice daily. The nanoemulsion treatment produces a progressive decrease in the area of affected nail.
See figures 13, 13A, 13B, Especially FIG. 13B shows a comparison of absorption into the dermis for a nanoemulsion comprising 0.3% w/v cetylpyridinium chloride (CPC) and a control composition comprising 0.3% w/v aqueous cetylpyridinium chloride (CPC), following a single application onto human cadaver skin. In contrast to micellar CPC, the unique structure of the nanoemulsion droplet results in significant skin permeation. [0068].
Therefore, a person skilled in the art would consider using CPC 0.3% for significant skin permeation as in claim 21.
Baker teaches delivery of Nanoemulsion into Epidermis and Dermis. Nanoemulsion (% w/w) was prepared comprising 19.2% soybean oil, 1.5% Tween 20.RTM. as a nonionic surfactant, 2.4% ethanol, 0.3% cetylpyridinium chloride (CPC) as a cationic surfactant, 0.0024% EDTA, and 76.6% water ("NB-002"). 
	Baker et al. teaches the nanoemulsion comprises a cationic surfactant, which can be cetylpyridinium chloride. (CPC)the nanoemulsion comprises a cationic surfactant, and the concentration of the cationic surfactant is less than about 5.0% and greater than about 0.001%. 
See tables 1 and 2 in col. 43. 
The Nanoemulsions are not toxic and are not Systemically Absorbed Nanoemulsion comprising a cationic surfactant, with 0.25% (w/v) cetylpyridinium chloride (CPC) [0267]. A NB-002 nanoemulsion (% w/w) contains 0.3% cetylpyridinium chloride (CPC) as a cationic surfactant.(Example 2)
Fungal infections (Lines 64-67. Col. 28, and lines 1-17, col. 29).
The stability is provided in lines 34-60, col. 28. 
 	It teaches that nanoemulsions can be applied to and around a barrier covering an infection, such as a nail, and following application the nanoemulsion then migrates under (or laterally diffuses under) the barrier to effectively reach and eradicate the infection. This result is obtained without systemic absorption, as a measurable quantity of the nanoemulsion is not found within the plasma of a treated subject. (Lines 46-55, col. 19.). 
	Baker teaches the fungal infection to be treated, prevented, or cured is onychomycosis. In this aspect of the invention, the topical application is to an infected nail, the skin surrounding an infected nail, or a combination thereof, and following application the nanoemulsion diffuses around the nail, under the nail, across the nail, through an imperfection in the nail, or a combination thereof.  (Lines 6-lines col 19 and lines 6-31, col. 20).
	Baker et al. teaches method of killing or preventing a fungal diseases in human subject in need thereof by administering topically a nanoemulsion. (Lines 64-67, col. 22 and lines 1-41, col. 23). 
	Baker teaches nanoemulsion continuing aqueous phase, oil, organic solvent, with various surfactants, chelating agent organic solvents with the concentrations. And combinations thereof.  (Lines 21-37, col. 24).  It teaches advantages of topical administration and nanoemulsion.  (Lines 38-62, col. 24).  Baker et al teaches topical administration applicable to humans.  (Lines 40-58, col. 26)
In regards to claim 21, Baker teaches 0.25% CPC, Applicants claimed CPC concentration is 0,2% to 0,3% which overlaps with Bakers 0,25%. 
FIG. 6 graphically illustrates the progression in the linear growth of a new unaffected nail as assessed by planimetry after treatment with (A) vehicle; (B) nanoemulsion comprising 0.25% cetylpyridinium chloride, given twice daily; (C) nanoemulsion comprising 0.5% cetylpyridinium chloride, given once daily; and (D) nanoemulsion comprising 0.5% cetylpyridinium chloride given twice daily. The nanoemulsion treatment results in a clear progression in the growth of new, unaffected nail. 0.25% cetylpyridinium chloride.
FIG. 7 graphically illustrates the progressive decrease in the area of affected nail by planimetric analysis after treatment with (A) vehicle; (B) nanoemulsion comprising 0.25% cetylpyridinium chloride, given twice daily; (C) nanoemulsion comprising 0.5% cetylpyridinium chloride, given once daily; and (D) nanoemulsion comprising 0.5% cetylpyridinium chloride, given twice daily. The nanoemulsion treatment produces a progressive decrease in the area of affected nail. 0.3% cetylpyridinium chloride
 	FIG. 13 shows nanoemulsion delivery into human cadaver skin at 24 hours. FIG. 13A shows a comparison of absorption into the epidermis for a nanoemulsion comprising 0.3% w/v cetylpyridinium chloride (CPC) and a control composition comprising 0.3% w/v aqueous cetylpyridinium chloride (CPC), following a single application onto human cadaver skin. FIG. 13B shows a comparison of absorption into the dermis for a nanoemulsion comprising 0.3% w/v cetylpyridinium chloride (CPC) and a control composition comprising 0.3% w/v aqueous cetylpyridinium chloride (CPC), following a single application onto human cadaver skin. In contrast to micellar CPC, the unique structure of the nanoemulsion droplet results in significant skin permeation. [0066].
	It would have been obvious to one skilled in the art at the time the invention was filed to treat acne or P. acnes infection by applying the methods and compositions of Sutcliffe et al and Baker to arrive to the instant invention.  Sutcliffe and Baker both teaches treatment of acne.   A person skilled in the art would reasonably expect the nanoemulsions are effective for treating bacteria responsible for combined references comprises the same ingredients and the same population (those patients in need of treating acne.  Therefore, the method taught by Sutcliffe et al. and Baker would be expected to possess the same properties as in claim 1.  , absent evidence to the contrary.   The same nanoemulsion compositions are expected to possess the same properties and would treat P. acne.  A person skilled in the art would reasonably expect the composition to be administered at the temperature at which it is stored. , absent teaching otherwise. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Selecting a narrow range from within a somewhat broader range disclosed in a prior art reference is no less obvious than identifying a range that simply overlaps a disclosed range. In fact, when, as here, the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
In regards to amounts of BKC and CPC  as in claim 1 and 21, the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
In regards to optimization, administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.  Both references teach that nanoemulsions are applied to treat skin infections for treating acne. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. In re Fracalossi 215 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See Kubin, 561 F.3d at 1360.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 7-9, 13 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6, 10, 12-14, 19, 20, 22, 25-27 of Baker et al. ( U.S. Patent No. 8,226,965) .  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of treating acne by topically administering nanoemulsion in the form of droplets containing soybean oil, CPC or BKC ethanol (solvent) which is considered obvious to claims of issued patent US ‘965. 
All claims as cited above are considered obvious to one skilled in the art at the time the invention was filed.  For example, claim 12 of the issued patent for example contains CPC, less than 0.6, 0.5, less than o.4 less than 0.3 which is obvious to the concentrations as in instantly claimed.  Claims of the issued patents are broader than instant claims. However, they are obvious over the instantly claimed invention.   All the claims are considered obvious to one skilled in the art at the time the invention was filed. See for example claim 22, drawn to aqueous phase, soybean oil, ethanol, CPC and EDTA.    Baker teaches methods and compositions for decreasing pathogenic organism infection by contacting the organism with oil-in-water nanoemulsion comprising oil phase, water phase and CPC or BKC   One skilled in the art would find the average diameter it can be measured. In absence of criticality and/or unexpected results a person skilled in the art would have information provided by Baker et al to make a nanoemulsion composition to apply to the skin to treat acne as disclosed. The concentration of each ingredients can be adjusted a needed. Claim 23 depends on claim 22 and contains droplets having average diameter of less than about 200 nm which can be any size lower than 200 mm.  A person skilled in the art would know how to add a droplet of specific size as needed.  
A terminal disclaimer will overcome this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627